DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on November 22, 2021.

Response to Arguments
Applicant’s amendments/arguments filed November 22, 2021 with respect to the rejection(s) of claims 1, 3-4 and 6 under 35 U.S.C. 103 have been fully considered and found persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejections is made in view of Noguchi below.

Disposition of Claims
Claims 1, 3-4 and 6-7 are pending in this application.
Claims 1, 3-4 and 6-7 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2002/0047419 A1), in view of Gibson (US 2013/0296126 A1), further in view of IWAGAMI (US 2016/0347326 A1), further in view of Noguchi (US 2006/0186738 A1).

With regard to claim 1, Shimizu (Fig. 1 “First Embodiment”) discloses:
A load operating device which includes:
a power supply device (114) connected to the load (E, G) and can supply power to the load (E, G) in a state of being attached to the load (E, G) and an electrical connection device (103, 111, 112, 100, D1, D2) which is provided integrally with the load (E, G) and electrically connects the power supply device (114) and the load (E, G) in a state where the power supply device (114) is attached to the load (E, G), wherein 
the power supply device (114) stores power to be supplied to the load (E, G) and a processing unit (116) in which a power supply circuit (117) to the processing unit (116) via the electrical connection device (103, 111, 112, 100, D1, D2) is established in a state where the power supply device (114) is electrically connected to the electrical connection device (103, 111, 112, 100, D1, D2
the load (E, G) includes an internal combustion engine (E) having an electronically controlled fuel injection device (Fig. 18: [0123, 0143]) and a power generation unit (G) which generates power by operation of the internal combustion engine (E),
the electrical connection device (103, 111, 112, 100, D1, D2) includes a voltage control circuit (112, D1, D2) which limits a power supply path (source line at point A in Fig. 1) from the power supply device (114) attached to the load (E, G), to the load (E, G), and
the voltage control circuit (112, D1, D2) limits the power supply path (source line at point A in Fig. 1) when an output voltage of the power generation unit (G) exceeds a voltage applied from the power supply device (114) to the load (E, G) ([0073-0074]).

But Shimizu (Fig. 1 “First Embodiment”) is silent and/or does not explicitly meet the following limitations: 
(A) A detachable power supply device that can be detachable from the load
(B) The power supply device includes a capacitor
(C) The voltage control circuit includes a relay circuit that open and close the power supply path
(D) a processing unit in which an electric path from the capacitor to the processing unit is not conductive in a state where the power supply device is not electrically connected to the electrical connection device

However, regarding limitation (A) above, Shimizu (Fig. 17 “Fourth Embodiment”: [0121]) discloses the use of detachable electrical connection devices (i.e. electric appliances, extension connector, receptacle) that can be attach/connected and/or detach from the engine generator that is part of the load (engine and generator). 
Shimizu Fig. 17 “Fourth Embodiment”: [0121]) that would have led one of ordinary skill to modify the prior art reference (Shimizu Fig. 1 “First Embodiment”) to combine prior art reference teachings to arrive at the claimed invention.

Further on, regarding limitation (B) above, Gibson teaches among other things that electrical energy storage devices may be a battery, capacitor, or inductor ([0037]).
It is noted that capacitors are used when a rush short time response voltage is needed. Most of the time plain standard batteries are not capable of supplying a short fast response of potential energy when needed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the load operating device of Shimizu further incorporating a capacitor as an electrical energy storage device as taught by Gibson because is obvious to use a known technique to improve similar devices in the same way and/or choosing from a finite number of identified, predictable solutions (i.e. voltage storage devices), with a reasonable expectations of success.

Still further, regarding limitation (C) above, it is noted that IWAGAMI (Fig. 1A) discloses/teaches the use of a power supply relay 109c to control the voltage supplied from the vehicle battery (107) to the constant voltage power source (119) when needed in order to charge said power source (119) ([0048, 0054]).
Accordingly, since Shimizu (Fig. 1) already use diodes (D1, D2) to control the voltage supplied between the engine generator and the battery, it would have been obvious to one of ordinary skill in the i.e. voltage regulators), with a reasonable expectations of success.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the load operating device of Shimizu in view of Gibson further incorporating a relay circuit as taught by IWAGAMI in order to try/test an alternative method to control voltages from different sources (engine generator and backup battery) supplied to the power supply device because is obvious to use of known technique to improve similar devices in the same way and/or choosing from a finite number of identified, predictable solutions (i.e. voltage regulators), with a reasonable expectations of success.

Still further, regarding limitation (D) above, it is noted that Noguchi discloses/teaches a similar load operating device as disclosed by Shimizu above comprising a controller for controlling a connected state of the connection switching device, the controller comprising idling stop means for stopping the internal combustion engine under a predetermined idling stop condition, and restarting means for instructing the connection switching device to supply electric power from the storage battery and the electric double-layer capacitor to the starter motor under a predetermined restarting condition, wherein when the restarting means judges that the predetermined restarting condition is satisfied, the connection switching device connects the storage battery and the electric double-layer capacitor to the starter motor to supply electric power which is discharged from the storage battery and the electric double-layer capacitor to the starter motor to start the internal combustion engine, and thereafter charges the storage [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the load operating device of Shimizu in view of Gibson and IWAGAMI further incorporating a controller for controlling a connected state of the connection switching device as taught by Noguchi for the purpose of increasing the service life of a storage battery, with a simple and inexpensive arrangement and procedure.

With regard to claim 3, Shimizu in view of Gibson and IWAGAMI and Noguchi disclose the load operating device according to claim 1 and Shimizu also disclose:
wherein the processing unit (116) of the power supply device (114) is supplied with power from the load (E, G) via the electrical connection device (103, 111, 112, 100, D1, D2) when the output voltage of the power generation unit (G) exceeds the voltage applied from the power supply device (114) to the load (E, G) ([0073-0074]).

With regard to claim 7, Shimizu in view of Gibson and IWAGAMI and Noguchi disclose the load operating device according to claim 1 and Shimizu in view of Gibson and IWAGAMI and Noguchi also disclose:
wherein the power supply circuit from the capacitor to the processing unit via the electrical connection device is established when a conduction path, formed in the electrical connection device, is inserted between the capacitor and the processing unit by electrically connecting the power supply device to the electrical connection device.



Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2002/0047419 A1), in view of Gibson (US 2013/0296126 A1), further in view of IWAGAMI (US 2016/0347326 A1), further in view of Noguchi (US 2006/0186738 A1), further in view of KUSAKABE (US 2021/0140388 A1).

With regard to claims 4 and 6, Shimizu in view of Gibson and IWAGAMI and Noguchi disclose the load operating device according to claims 1 and 3 above and also disclose:
wherein the load (E,G) operates at a voltage higher than an output voltage of the capacitor (please see discussion in claim 1 rejection above).

But Shimizu in view of Gibson and IWAGAMI and Noguchi are silent and/or do not explicitly meet the limitation “…the electrical connection device includes a booster circuit for boosting the output voltage of the capacitor…”.

However, booster circuits are well known in the art to increase available voltage when a rush short time voltage is needed as evidenced below.
Further on, KUSAKABE (Fig. 5) teaches the use of a booster circuit (514) that output a higher voltage than a low input battery voltage (VB) to the terminal (590) of the fuel injection device (101) ([0068]).
In other words, booster circuits are used in this context for when a rapid/fast rush voltage is needed during a peak operation of a device (fuel injector, igniter, spark plug, etc.) that otherwise would have fall short of meeting the demand ([0073]).

Shimizu in view of Gibson and IWAGAMI and Noguchi further incorporating a booster circuit as taught by KUSAKABE to provide a rapid/fast rush voltage when needed during a peak operation of a device (fuel injector, igniter, spark plug, etc.) ([0073]) and because is obvious to combine prior art elements according to known methods to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747         

/GRANT MOUBRY/Primary Examiner, Art Unit 3747